UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
JOSE GONZALEZ, Case No. CV 20-00614-FLA (DFMx)
Petitioner, ORDER ACCEPTING REPORT
AND RECOMMENDATION OF
V. UNITED STATES MAGISTRATE
JUDGE
JAMES ROBERTSON,
Respondent.

 

 

Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. Further, the Court has engaged in a de novo review
of those portions of the Report and Recommendation to which objections have
been made. The Court accepts the report, findings, and recommendations of
the Magistrate Judge.

IT IS THEREFORE ORDERED that Judgment be entered denying the

Petition and dismissing this action with prejudice.

  

Date: May 21, 2021
FERN. OL. AENLLE-ROCHA

United States District Judge
